Citation Nr: 1628036	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.

3.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1986 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  This decision was itself a reconsideration of a March 2010 decision which had granted service connection for the claimed conditions.

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge to be held by videoconference in March 2016; he withdrew his request in February 2016, however.

The Board notes that the Veteran initiated an appeal of a May 2013 denial of service connection for diabetes mellitus; a statement of the case (SOC) was issued in April 2015, but the Veteran and his representative failed to timely perfect such.  No further action was taken by VA on the claim, and the issue was not again raised by the Veteran until April 2016, when his representative filed an appellate brief that included the issue.  There is no basis upon which to waive filing of a substantive appeal, given the lack any reason for the Veteran to think the issue remained on appeal given the lack of any actions or communications for a full year.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran has also begun an appeal with regard to the initial evaluation assigned for coronary artery disease in an April 2015 decision.  Review of the record indicates the RO is aware of the appeal and is taking action on it, and so the Board declines to exercise any jurisdiction over the matter at this time.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  In signed April 2016 correspondence, prior to issuance of an appellate decision, the Veteran requested withdrawal of appeals with regard to evaluation of sleep apnea and erectile dysfunction.

2.  Hypertension is manifested by a need for continuous medication for control, and a history of diastolic pressures at or above 100 without medication, there is no history of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an initial evaluation in excess of 50 percent for sleep apnea are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of an appeal for an initial compensable evaluation for erectile dysfunction are met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for an increased initial evaluation of 10 percent, but no higher, for hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

In April 2016, the Veteran and his representative submitted a written, signed statement to the RO, clearly asserting that withdrawal of his appeals with regard to sleep apnea and erectile dysfunction were requested.  His representative reiterated the request in his April 2016 brief.

The Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration in connection therewith. Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for hypertension.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations including all necessary clinical findings were performed in October 2009 and June 2010.  The Veteran has not alleged worsening of his condition since that time, and hence no updated examinations are required.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hypertension is evaluated under Diagnostic Code 7101, which provides that with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; where there is a history of diastolic pressure predominantly 100 or more and a requirement for continuous medication for control, a 10 percent evaluation is warranted.  A 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more merits assignment of a 60 percent evaluation.  38 C.F.R. § 4.104, Code 7101.

Borderline blood pressure readings were first noted beginning in service in 1998, according to service records.  The Veteran was formally diagnosed with hypertension and placed on medication, in approximately 2003.  The RO accurately observed that the average of the Veteran's systolic pressures has been below 100 over time.  Accordingly, there was no finding of predominant diastolic pressures of 100 or greater historically.  

However, records reflect that once the Veteran's blood pressure began to elevate regularly, and a diagnosis of hypertension was made, medication was started immediately.  In other words, as soon as pressures approached 100, they were brought under control.  Just prior to formal diagnosis, diastolic pressures of 90, 93, and 96 were recorded.  Moreover, even with medication, the Veteran's blood pressures has at times met or exceeded 100.  Private records show that in late 2006 and early 2007, diastolic readings of 100 and 105 were recorded, necessitating adjustment of medications.

Therefore, the Board finds that the disability picture presented over time demonstrates that, but for use of medication, the Veteran's diastolic blood pressures would be predominantly 100 or more.  Until control was established, values of 100 or more were frequently approached or noted. 

Accordingly, resolving all doubt in favor of the Veteran, an increased 10 percent evaluation for hypertension is warranted. As no diastolic pressure approaching 110 or systolic pressure approaching 200 has been noted at any time, no higher evaluation is merited.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected hypertension are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7101 contemplate the Veteran's current and historical blood pressure readings and medication use during the appeal period. 38 C.F.R. § 4.104, Diagnostic Code 7101. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected hypertension are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with hypertension, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected hypertension.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal for an initial evaluation in excess of 50 percent for sleep apnea is dismissed.

The appeal for an initial compensable evaluation for erectile dysfunction is dismissed.

An increased initial evaluation of 10 percent, but no higher, for hypertension is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


